--------------------------------------------------------------------------------

Exhibit 10.4
 
 EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on August 20, 2010
and effective as of August 20, 2010 (the “Effective Date”) by and between CDSS
WIND DOWN, INC., a Delaware corporation (the “Company”), and MICHAEL SAMUEL
(“Executive”).  In consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
 
1.        Employment and Duties.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive to serve as Chief Executive
Officer and President. Executive accepts such employment and agrees to undertake
and discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such continuing duties and responsibilities as may be
prescribed from time to time by the Board of Directors of the Company (the
“Board”) and to report to the Board of Directors of the Company.  It is agreed
by and between the Company and the Executive that the Executive may maintain
activity and participate in the management, governance and day-to-day control of
all existing ventures in which Executive has a financial interest, which Company
recognizes Executive has fully disclosed to it.  Hereafter, in the event that
the Executive determines that he wishes to exert management, governance and
day-to-day control of a venture in which Executive is acquiring a financial
interest, Executive will disclose said interest to the Board.  Executive’s
participation in that future venture will require board ratification, which will
not be unreasonably withheld, and which will be voted on within ten (10) days of
the date on which the Executive notifies the Board of the potential new venture.
 
2.         Term.  The term of Executive’s employment pursuant to this Agreement
commences on the Effective Date and, unless terminated as set forth in Section
7, shall continue for a period of two (2) years ending on the second anniversary
of the Effective Date (the “Initial Term”).  Following the Initial Term, this
Agreement shall be extended automatically for successive one (1) year periods
(the Initial Term and any extensions being collectively referred to as the
“Employment Term”).  Notwithstanding the foregoing, Executive shall at all times
be considered an “at will” employee (subject to the obligations set forth in
this Agreement).  Either party may terminate this Agreement as of the end of the
then current Employment Term by giving written notice at least ninety (90) days
prior to the end of that period. Such termination of this Agreement by Executive
shall not be considered to constitute a termination of employment subject to the
terms of Section 7 or Section 8, but such termination of this Agreement by the
Company shall be subject to the terms of Section 9.
 
3.        Salary.  During the Employment Term, the Company shall pay Executive
an annual base salary, before deducting all applicable withholdings, of not less
than $270,000 per year, payable at the time and in the manner dictated by the
Company’s standard payroll policies, but no less often than semi-monthly. Such
annual base salary may be reviewed annually (except for year one in which
Executive’s salary will be reviewed after six months after the Effective Date)
and increased (but not decreased) at the discretion of the Board or a committee
thereof provided, however, that such salary shall, at a minimum, be increased
annually, on January 1, based upon the percentage increase in the Consumer Price
Index (“CPI”), as herein defined, for the immediately preceding year.  The
percentage increase in CPI for such year shall be computed by dividing the
then-current CPI-U for the month of January of each year by the CPI-U for the
month of January for the immediately preceding year for the South/Miami-Ft.
Lauderdale Region .  The term CPI refers to the Consumer Price Index - All Urban
Consumers, as published by the Bureau of Labor Statistics of the United States
Department of Labor. (Such annual base salary, including any increases pursuant
to this Section 3, shall be referred to herein as the “Annual Base Salary”).
 
 
 

--------------------------------------------------------------------------------

 
 
4.        Other Compensation and Fringe Benefits.  In addition to any executive
bonus, retirement, deferred compensation and long-term incentive plans which the
Company may from time to time make available to Executive, Executive shall be
entitled to the following during the Employment Term:
 

 
(a) 
all Company benefits generally available to the Company’s other senior
executives in accordance with the terms of those benefit plans;

 

 
(b) 
all retirement, life, disability, medical and dental plan benefits generally
available to the Company’s other senior executives in accordance with the terms
of those plans; and

 

 
(c) 
an annual incentive bonus opportunity targeted at fifty percent (50%) of
Executive’s Annual Base Salary (the “Annual Bonus”) to be earned and payable
based upon attainment of annual performance goals as determined by the Board or
a committee thereof.  Executive’s Annual Bonus opportunity may be periodically
reviewed and increased (but not decreased below fifty percent (50%) of his
Annual Base Salary without Executive’s express written consent) at the
discretion of the Board or a committee thereof.  The Annual Bonus shall be paid
not later than March 15 of the calendar year immediately following the year to
which the Annual Bonus relates.

 
5.        Vacation.  For and during each calendar year within the Employment
Term, Executive shall be entitled to reasonable paid vacation periods consistent
with Executive’s position and in accordance with the Company’s policies and
practices with respect to its senior executives, or as the Board may approve;
provided, however, that for each calendar year, Executive shall be entitled to
no less than four (4) weeks of paid vacation and, further provided, that
Executive shall be permitted to carry over unused vacation from year to year,
provided, however, that his accrued but unused vacation  carry over may not
exceed seven (7) weeks at any time. In addition, Executive shall be entitled to
such holidays consistent with the Company’s policies and practices with respect
to its senior executives.
 
6.        General Expense Reimbursement.  In addition to the compensation and
benefits provided herein, the Company shall, upon receipt of appropriate
documentation, reimburse Executive for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses,
including, without limitation, full reimbursement for the use of a cellular
phone and other reasonable telephone and communication expenses.
 
7.        Termination of Employment.  The Company or Executive may terminate
Executive’s employment at any time and for any reason in accordance with Section
7(a) below.  The Employment Term shall be deemed to have ended on the Date of
Termination (as defined herein).  The Employment Term shall terminate
automatically upon Executive’s death.
 
 
2

--------------------------------------------------------------------------------

 
 

 
(a) 
Notice of Termination.  Any purported termination of Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in Section 24.  For purposes of this Agreement,
a “Notice of Termination” shall mean a notice that indicates the Date of
Termination (as that term is defined in Section 7(b)) and, with respect to a
termination due to Cause (as that term is defined in Section 7(d)), Disability
(as that term is defined in Section 7(e) or Good Reason (as that term is defined
in Section 7(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination.  A Notice of
Termination from the Company shall specify whether the termination is with or
without Cause or due to Executive’s Disability.  A Notice of Termination from
Executive shall specify whether the termination is with or without Good Reason.

 

 
(b) 
Date of Termination.  For purposes of this Agreement, “Date of Termination”
shall mean the date of Executive’s death or the date specified in the Notice of
Termination (but in no event shall such date be earlier than the thirtieth
(30th) day following the date the Notice of Termination is given except in the
case of termination for Cause, for which the Company may give less than thirty
(30) days notice, subject to the procedural requirements set forth in Section
7(d) below).

 

 
(c) 
No Waiver.  The failure to set forth any fact or circumstance in a Notice of
Termination shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.

 

 
(d) 
Cause.  For purposes of this Agreement, Cause shall mean (i) Executive’s
admission, confession, plea of “guilty” or “no contest” to or conviction in a
court of law of any felony involving misuse or misappropriation of money or
other property of the Company, (ii) a willful act by Executive, which
constitutes gross misconduct or fraud, or (iii) a material and willful breach by
Executive of the duties and responsibilities of Executive hereunder (other than
as a result of incapacity due to physical or mental illness) or any willful
breach by Executive of any material term of this Agreement, in each case if such
breach is not cured within thirty (30) calendar days after written notice
thereof to Executive by the Company.  No act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that his action or
omission was in the best interests of the Company.  A termination of Executive’s
employment for Cause shall be effected in accordance with the following
procedures.  The Company shall give Executive Notice of Termination, setting
forth in reasonable detail the specific conduct of Executive that it considers
to constitute Cause and the specific provision(s) of this Agreement on which it
relies, and stating the date, time and place of the Board Meeting for
Cause.  The “Board Meeting for Cause” means a meeting of the Board at which
Executive’s termination for Cause will be considered, that takes place not less
than ten (10) and not more than twenty (20) business days after Executive
receives the Notice of Termination.  Executive shall be given an opportunity,
together with counsel, to be heard at the Board Meeting for Cause.  Executive’s
termination for Cause shall be effective when and if a resolution is duly
adopted at the Board Meeting for Cause by a majority vote of the entire
membership of the Board, stating that in the good faith opinion of the Board,
Executive conducted himself as described in the Notice of Termination, and that
such conduct constitutes Cause under this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(e) 
Disability.  For purposes of this Agreement, a termination based upon
“Disability” means a termination of Executive’s employment by the Company based
upon Executive’s entitlement to long-term disability benefits under the
Company’s long-term disability plan or policy, as in effect on the Date of
Termination, or if no such policy exists, based on Executive’s inability to
engage in any substantial gainful activity for a period of at least six months,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, as determined by the Board in good
faith.

 

 
(f) 
Good Reason.  For purposes of this Agreement, a termination for “Good Reason”
means a termination by Executive during the Employment Term based upon the
occurrence (without Executive’s consent) of any of the following:

 
a material diminution in Executive’s Annual Base Salary;
 
a material diminution in Executive’s Annual Bonus Opportunity;
 
a material diminution in Executive’s authority, duties, or responsibilities;
 
a requirement that Executive have a reporting relationship other than to the
Board;
 
a material breach by the Company of any of its obligations under this Agreement;
 
a direction by the Board of the Company that the Executive take any action that
would constitute a violation of law, including without limitation, federal
securities laws.
 
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Executive gives Notice of Termination to the
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such condition or event; (2)
the Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Executive’s Notice of Termination; and (3)
Executive actually terminates his employment within thirty (30) days of the end
of the cure period.
 
 
4

--------------------------------------------------------------------------------

 
 
8.        Obligations of the Company Upon Termination.  Upon the termination of
Executive’s employment for any reason or no reason, with or without Cause, he
shall be entitled to his accrued but unpaid vacation and Annual Base Salary
through the Date of Termination; any unpaid Annual Bonus for any year prior to
the year in which Executive’s employment terminates; any benefits mandated under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or required
under the terms of any death, insurance, or retirement plan, program, or
agreement provided by the Company to which Executive is a party or in which
Executive is a participant, including, but not limited to, any short-term or
long-term disability plan or program, if applicable (collectively, the salary
and benefits described in the preceding sentence shall be referred to herein as
the “Accrued Benefits”).
 

 
(a) 
Termination by the Company for a Reason Other than Cause, Termination Due to
Death, and Termination by Executive for Good Reason.  In addition to the Accrued
Benefits, if Executive’s employment is terminated during the Employment Term (x)
by the Company for any reason other than Cause or Disability, (y) by Executive
for Good Reason or (z) due to Executive’s death, then the Company shall pay
Executive an amount equal to six months of his Annual Base Salary, payable in a
single lump sum within thirty (30) days following such termination, plus any
accrued but unused vacation.  In addition, if Executive elects health care
continuation coverage under COBRA, the Company shall pay for such health
insurance coverage for a period of twelve (12) months following the termination
of Executive’s employment, at the same rate as it pays for health insurance
coverage for its active employees (with Executive required to pay for any
employee-paid portion of such coverage).  After the twelve (12) month
continuation period concludes, Executive shall be responsible for the payment of
all premiums attributable to COBRA continuation coverage at the same rate as the
Company charges all COBRA beneficiaries.

 

 
(b) 
Termination by the Company for Cause and Termination by Executive Other Than for
Good Reason.  If Executive’s employment is terminated during the Employment Term
by (x) the Company for Cause, or (y) Executive for any reason other than Good
Reason, then Executive shall not be entitled to receive any of the compensation
set forth in Section 8(a) or 9, and shall only be entitled to the Accrued
Benefits.

 

 
(c) 
Termination due to Disability.  If Executive’s employment is terminated during
the Employment Term due to Executive’s Disability, then Executive shall not be
entitled to receive any of the compensation set forth in Sections 8(a) or 9, and
shall only be entitled to the Accrued Benefits.

 
9.         Termination Upon Expiration of the Employment Term.  If the Company
terminates this Agreement by giving written notice to Executive pursuant to the
provisions of Section 2 hereof that it does not intend to extend the Employment
Term, then upon the termination of Executive’s employment upon or after the
expiration of the Employment Term, the Company shall pay Executive the amounts
under Section 8(a) hereof as if the Company had terminated Executive’s
employment during the Employment Term for any reason other than Cause or
Disability.
 
 
5

--------------------------------------------------------------------------------

 
 
Non-Competition and Non-Solicitation Agreement. Executive acknowledges and
agrees that: (i) as Chief Executive Officer and President of the Company, he
will be exposed to some of the most sensitive and confidential information
possessed by the Company and its affiliates, including strategic plans,
marketing plans, information regarding long-term business opportunities and
information regarding the development status of specific Company products, as
well as extensive assessments of the competitive landscape of the industries in
which the Company competes; and (ii) the aforementioned information represents
the product of the Company’s substantial investment in research and innovation,
is critical to the Company’s competitive success, is disclosed to the Company’s
senior leaders only on a strictly confidential basis, and is not made accessible
to the public or to the Company’s competitors.  Executive further agrees that
the Company has invested substantial time, effort and expense in researching the
products to be distributed and establishing the relationships with the
manufacturers it has with said products; that it has invested substantial time,
effort and expense in developing its relationships with its customers, and; that
it has invested substantial time, effort and expense in marketing its products
and developing its potential client databases.  As such, Executive agrees that
the Company has a legitimate and substantial business interest in enforcing the
provisions of this Agreement.
 
Executive further acknowledges and agrees that the business in which the Company
is engaged is intensely competitive and that his employment by the Company has
required, and will continue to require, that he have access to, and knowledge
of, confidential information of the Company, including, but not limited to,
certain or all of the Company’s methods, information, systems, plans for
acquisition or disposition of products, expansion plans, financial status and
plans, customer lists, client data, personnel information and trade secrets of
the Company.


For and in consideration of this exposure to confidential and sensitive
information, and further in consideration of the salary, bonuses, stock and
other incentives set forth in this Agreement, Executive agrees that during his
employment with the Company and for twelve (12) months following the termination
of his employment by any party or for any reason, he will not directly or
indirectly engage in or associate in the United States with any (a) entity
engaging in the business engaged in by the Company or (b) any competitor of the
Company; or (c) solicit, for competitive business purposes, any customer of the
Company with which Executive was involved as part of his job responsibilities
with the Company.  Executive further agrees that during his employment with the
Company and for the twelve (12) month period following the termination of his
employment by any party or for any reason, Executive will not directly or
indirectly within the United States hire, solicit or make an offer to any
executive employee of the Company to be employed or perform services outside of
the Company.
 
Executive acknowledges that the Company would suffer irreparable harm if he
fails to comply with the provisions of this section, and that the Company would
be entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees.  Executive further acknowledges that enforcement of the
covenants in this section is necessary to ensure the protection and continuity
of the business and goodwill of the Company and that, due to the proprietary
nature of the business of the Company, the restrictions set forth herein are
reasonable as to geography, duration and global scope.
 
 
6

--------------------------------------------------------------------------------

 
 
                Executive agrees that if he were to breach, or threaten to
breach, any provision of this Agreement, the Company would be entitled to
injunctive relief in a court of appropriate jurisdiction, without the need to
post any bond, and Executive further consents and stipulates to the entry of
such injunctive relief in such a court prohibiting him from breaching this
Agreement.  This section shall not, however, diminish the right of the Company
to claim and recover damages in addition to injunctive relief.


10.      Non-Delegation of Executive’s Rights.  The obligations, rights and
benefits of Executive hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
 
11.      Nondisclosure of Confidential Information.  During the course of
Executive’s employment with the Company, Executive will have access to certain
Confidential Information.  Executive agrees to hold in strictest confidence and
not to use, except for the benefit of the Company, or except as provided below,
the Company’s Confidential Information.  For purposes of this Agreement,
“Confidential Information” means any information, without regard to form,
relating to the Company’s and its subsidiaries’ and affiliates’ clients,
operations, finances, and business that derives economic value, actual or
potential, from not being generally known to other persons or entities,
including but not limited to technical or non-technical data, compilations
(including compilations of customer, supplier, or vendor information), programs,
methods, devices, techniques, processes, inventions, improvements, writings,
memoranda, reports, drawings, sketches, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of customers (including identifying information
about customers), whether or not in writing. Confidential Information includes
information disclosed to the Company by third parties that the Company is
obligated to maintain as confidential. Confidential Information shall not
include any information that: (i) at the time of the disclosure was generally
known to the public; (ii) becomes known to the public through no violation of
this Agreement; or (iii) is disclosed to Executive by a third party that is not
under an obligation to maintain the confidentiality of the information. In the
event that Executive becomes legally compelled to disclose any Confidential
Information, Executive shall provide the Company with prompt written notice of
such requirement prior to any disclosure to allow the Company to seek a
protective order or other remedy and Executive will fully cooperate with the
Company in attempting to obtain that order or remedy. Confidential Information
shall cease to be treated as Confidential Information under this Agreement
following the second anniversary of the termination of Executive’s employment
with the Company for any reason.
 
12.      Non Solicitation of Employees.  Executive agrees that while Executive
is employed with the Company or its affiliates, and for one (1) year after
Executive’s employment with the Company terminates for any reason, Executive
shall not, directly or indirectly, whether on behalf of Executive or others,
solicit, lure, attempt to hire away or hire any individual who is or, within six
(6) months of the date of such action, was an employee of the Company or any of
its affiliates.  Executive agrees that in the event of a breach of this Section
12, damages will not be an adequate remedy and the Company will be entitled,
inter alia, to seek injunctive relief, without the need to post a bond, to
restrain any such breach, threatened or actual.
 
 
7

--------------------------------------------------------------------------------

 
 
13.      Proprietary Rights.  Executive assigns all of Executive’s interest in
any and all inventions, discoveries, improvements and patentable or
copyrightable works initiated, conceived or made by Executive, either alone or
in conjunction with others, during the Employment Term and related to the
Company’s business to the Company or its nominee.  Whenever requested to do so
by the Company, Executive shall execute any and all applications, assignments or
other instruments that the Company shall in good faith deem necessary to apply
for and obtain trademarks, patents or copyrights of the United States of America
or any foreign country or otherwise protect the interests of the Company and its
affiliates therein.  These obligations shall continue beyond the conclusion of
the Employment Term with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by Executive during the
Employment Term.
 
14.      Return of Company Property.  Upon termination of Executive’s employment
for any reason or earlier, upon the Company’s request, Executive shall promptly
return to the Company all Property (as defined herein) that has been entrusted
or made available to Executive by the Company.  For purposes of this Agreement,
“Property” means all records, files, electronic storage media, memoranda,
reports, price lists, customer lists, drawings, plans, sketches, keys, codes,
computer hardware and software, equipment and other property of any kind or
description prepared, used or possessed by Executive during Executive’s
employment with the Company and, if applicable, any of its affiliates (and any
duplicates of any such property), which relate to the Company or its affiliates,
or the Company’s or its affiliates’ business, products or services.
 
15.      Survival.  Executive hereby acknowledges that obligations under
Sections 11, 12, 13, and 14 shall survive the termination of Executive’s
employment and of the Employment Term and be binding by their terms at all times
subsequent to the termination of employment for the periods specified
therein.  Except relating to any actions involving Section 12 of this Agreement
and as otherwise provided in this Agreement, any disputes relating to
enforcement and/or breach of this Agreement shall be resolved by arbitration to
be held in New York City, New York in accordance with the Employment Arbitration
Rules and Mediation Procedures (“Rules”) of the American Arbitration Association
through a single arbitrator selected in accordance with the Rules, although this
arbitration shall not be administered by the American Arbitration Association
unless agreed to by the parties hereto at the time the dispute arises.  The
decision of the arbitrator shall be rendered within thirty (30) days of the
close of the arbitration hearing and shall include written findings of fact and
conclusions of law reflecting the appropriate substantive law.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof in the State of New York.  In reaching his or her decision,
the arbitrator shall have no authority (a) to authorize or require the parties
to engage in discovery (provided, however, that the arbitrator may schedule the
time by which the parties must exchange copies of the exhibits that, and the
names of the witnesses whom, the parties intend to present at the hearing), (b)
to interpret or enforce Section 12 of the Agreement (for which Section 18 shall
provide the sole and exclusive venue), (c) to change or modify any provision of
this Agreement, or (d) to award punitive damages or any other damages not
measured by the prevailing party’s actual damages and may not make any ruling,
finding or award that does not conform to this Agreement.  Each party shall bear
all of his or its own legal fees, costs and expenses of arbitration and one-half
(½) of the costs of the arbitrator.
 
 
8

--------------------------------------------------------------------------------

 
 
16.      No Mitigation.  The Company agrees that, if Executive’s employment
hereunder is terminated during the Employment Term, Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Executive by the Company hereunder.  Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by Executive as the result of employment by another employer, by retirement
benefits or otherwise.
 
 
17.      Entire Agreement and Amendment.  This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter.  This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
 
18.      Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction,
and any action brought hereunder shall, except as set forth in Section 15, be
brought in a court of competent jurisdiction in the State of New York.
 
19.      Successors.  This Agreement may not be assigned by Executive.  In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement.  Executive agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose.  As used in this Agreement, “the Company” shall mean
the Company as herein before defined as well as any such successor that
expressly assumes this Agreement or otherwise becomes bound by all of its terms
and provisions by operation of law.  This Agreement shall be binding upon and
inure to the benefit of the parties and their permitted successors or assigns.
 
20.      Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
21.      Legal Fees.  The Company shall reimburse Executive for reasonable
attorney’s fees and expenses that Executive incurs in connection with the
negotiation, preparation and/or execution of this Agreement up to $5,000,
subject to the receipt by the Company of a statement of fees and expenses from
such attorney.  Such payment shall be made promptly upon the Company’s receipt
of the statement of fees, but in no event later than December 31 of the year
after the year in which the fees are incurred.  Executive’s submission of
documentation of his reasonable attorney’s fees and the Company’s reimbursement
of such fees shall occur promptly after the execution of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
22.      Indemnification and Insurance Related to Employment by the
Company.  During the Employment Term, and after Executive’s termination of
employment, the Company shall maintain directors’ and officers’ liability
insurance that is applicable to Executive and shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance prior to or after the Effective Date (and
within the scope of his employment) as an officer, director or employee of the
Company or any of its subsidiaries or other affiliates or predecessors or in any
other capacity, including any fiduciary capacity, in which Executive serves at
the Company’s request, in each case to the maximum extent permitted by law and,
to the extent more favorable, to the maximum extent permitted under the
Company’s Certificate of Incorporation and By-Laws.  The Company shall,
consistent with applicable laws, provide for the advancement to Executive,
within ten (10) days of his presentation of invoices or other appropriate
documentation, of expenses incurred or sustained in connection with any action,
suit or proceeding to which Executive or his legal representatives may be made a
party by reason of his being or having been an officer, director or employee of
the Company or any of its subsidiaries or other affiliates or predecessors or
his being or having been engaged in any other capacity at the Company’s request.
The rights under this Section 22 shall in all cases be on terms no less
favorable to Executive than to other senior executives of the Company and shall
survive the termination of employment and the Employment Term until the
expiration of the applicable statute of limitations.
 
23.      Severabilitv.  If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement.  If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form.
 
24.      Notices.  Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
 
To the Company:
 
Green Energy Management Services, Inc.
Attention: Robert Weinstein381 Teaneck Road
Teaneck, NJ 07666-4069


To Executive:


Michael Samuel
_____________
_____________


 
10

--------------------------------------------------------------------------------

 
 
25.      Waiver of Breach.  The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
 
26.      Tax Withholding.  The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.
 
27.      Code Section 4999.  To the extent that the amount of any payments under
Sections 8 or 9 or any other payment herein in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”)), to or for the benefit of Executive, whether paid or
payable pursuant to this Agreement or otherwise by the Company (the “Payments”),
are subject to the excise tax provisions of Section 4999 of the Code, the
Company shall pay a tax equalization payment (the “Tax Equalization Payment”) in
accordance with this Section 27, in addition to such payments.  The Tax
Equalization Payment shall be in an amount that when added to the Payments will
place Executive in the same after-tax (including, without limitation, federal,
state and local income and employment taxes, excise taxes, and any interest and
penalties imposed with respect thereto) position as if the excise tax penalty of
Section 4999 of the Code, did not apply to any of the Payments.  The amount of
this Tax Equalization Payment shall be determined by the Company’s independent
accountants and shall be remitted to the applicable United States federal, state
and local tax jurisdictions.  All fees of the accounting firm for such
determination shall be borne by the Company. Executive shall notify the Company
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Company of a Tax Equalization Payment (or an
additional Tax Equalization Payment).  Executive shall cooperate with the
Company to determine whether, and how, to contest such claim.  The Company shall
bear and pay directly all costs and expenses (including additional taxes,
interest and penalties) incurred in connection with such claim and/or contest
and shall indemnify and hold Executive harmless, on an after-tax basis, for
excise tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such claim and/or contest and payment of costs and
expenses.  In accordance with Treasury Regulation Section 1.409A-3, Tax
Equalization Payment(s) shall be made to Executive no later than the end of the
calendar year following the calendar year in which the amount(s) of the
applicable taxes are remitted to the applicable taxing authorities described
above.
 
28.      Code Section 409A.  To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall be exempt from or comply with the
requirements of Section 409A of the Code, and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Code Section 409A”).  Any provision
that would cause the Agreement or any payment hereof to fail to be exempt from
or satisfy Code Section 409A shall have no force or effect until amended to
comply with Code Section 409A, which amendment may be retroactive to the extent
permitted by Code Section 409A.  Without limiting the generality of the
foregoing: (i) for all purposes under this Agreement, reference to Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Executive’s “separation from service” (as determined under
Treasury Regulation Section 1.409A-1(h), as uniformly applied by the Company)
with the Company; and (ii) to the extent that any reimbursement, fringe benefit
or other, similar plan or arrangement in which Executive participates during the
term of Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Code Section 409A of the Code,
(x) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), and (y) subject to any shorter time
periods provided in any expense reimbursement policy of the Company, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred.  In the event that Executive is, at the Date
of Termination, a “specified employee” within the meaning of Code Section 409A
and any related regulations, no amount which is nonqualified deferred
compensation subject to such Code Section and regulations shall be paid to
Executive prior to the date which is six months after Executive’s separation
from service.  If the payments are delayed as a result of the previous sentence,
then on the first business day following the end of such six (6) month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution), the Company shall pay
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to Executive during such period, plus interest credited
from the date of Executive’s separation from service to the date of payment at
the “applicable federal rate” provided for in Section 7872(f)(2)(A) of the Code
in effect as of the date of such separation from service.
 
[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above.
 

    CDSS WIND DOWN, INC.           /s/ William D. D’Angelo     By: William D.
“Chip” D’Angelo     Its:  Director           MICHAEL SAMUEL           /s/
Michael Samuel     Michael Samuel

 
 
12

--------------------------------------------------------------------------------

 